Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016098710 to Morozumi (the art rejection is made based on the respective issued US Patent 10,458,408) in view of WO2016114016 to Tanaka (the art rejection is made based on the respective issued US Patent 10,550,843).
In Reference to Claims 1 and 2
Morozumi discloses a rotary compressor, comprising: a sealed and vertical cylindrical compressor housing (Fig. 1, 10) provided with a refrigerant discharge portion (Fig. 1, 107) at an upper 5portion and a refrigerant suction portion at a lower portion; a compression unit (Fig. 1, 12) arranged at a lower portion of the compressor housing and configured to compress refrigerant that is sucked from the suction portion and to discharge 10the refrigerant from the discharge portion; and a motor (Fig. 1, 11) arranged at an upper portion of the compressor housing and configured to drive the compression unit, wherein the compression unit includes 15an annular upper cylinder (Fig. 1, 121T) and an annular lower cylinder (Fig. 1, 121S), an upper end plate (Fig. 1, 161T) closing an upper side of the upper cylinder and a lower end plate (Fig. 1, 161S) closing a lower side of the lower cylinder, 20an intermediate partition plate (Fig. 1, 140) arranged between the upper cylinder and the lower cylinder and closing a lower side of the upper cylinder and an upper side of the lower cylinder, a rotating shaft (Fig. 1, 15) supported by a main bearing 25portion provided on the upper end plate and by a sub- bearing portion provided on the lower end plate, and rotated by the motor, an upper eccentric portion (Fig. 1, 152T) and a lower eccentric portion (Fig. 1, 152S) provided on the rotating shaft with a phase 30difference of 180o from each other, an upper piston (Fig. 1, 125T) fitted in the upper eccentric portion and configured to revolve along an inner peripheral surface of the upper cylinder and form an upper cylinderDocket No. PFGA-19333-PCT: FINAL 32 chamber in the upper cylinder, a lower piston (Fig. 1, 125S) fitted in the lower eccentric portion and configured to revolve along an inner peripheral surface of the lower cylinder and form a lower cylinder 5chamber in the lower cylinder, an upper vane (Fig. 2, 128T) projecting into the upper cylinder chamber from an upper vane groove provided on the 
Morozumi teaches a flat lower end plate cover.  Morozumi does not teach a bulging portion.
Tanaka teaches the lower end plate cover is formed in a flat-plate shape and is provided with a bulging portion (Fig. 1, 171S) having a 20portion facing the lower discharge hole (Fig. 1, 190S), the lower end-plate cover chamber is formed by the lower discharge-valve accommodating recessed portion (AS showed in Fig. 1), the lower discharge-chamber recessed portion, and the bulging portion25, and the bulging portion is, in a cross section orthogonal to the rotating shaft, formed so as to overlap with atDocket No. PFGA-19333-PCT: FINAL 34 least a part of each of the main refrigerant passage hole and the sub-refrigerant passage hole.
at 5least a part of the bulging portion (Fig. 1, 171S) of the lower end plate cover is formed so as to overlap with each of the lower discharge-valve accommodating recessed portion and the lower discharge-chamber recessed portion, in a cross section orthogonal to a shaft direction of the rotating 10shaft (As showed in Fig. 1).
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Morozumi to incorporate teachings from Tanaka.  Doing so, would result in the bulging lower end plate cover being integrated into the design of Morozumi.  Both inventions of Morozumi and Tanaka are in the same field of endeavor, Tanaka teaches both up and lower cover having bulging shaped muffler to attenuate the pressure fluctuation from the discharge port.
In Reference to Claim 6
.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Morozumi and Tanaka as applied to claim 1 above, and further in view of Japanese Patent JP60150497 to ABE.
In Reference to Claim 3
Morozumi disclose a plurality of passages (Fig. 8, 136 N) and teaches the passage holes are not limited to two, can be three or more in the lower end plate
The combination of Morozumi and Tanaka as applied to Claim 1 does not teach the holes being arranged outside of the valve recessed portion.
Abe teaches passage hole (Fig. 2, 6g) being arranged outside of the valve recessed portion.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Morozumi and Tanaka as applied to Claim 1 to incorporate teachings from Abe.  Doing so, more passage holes being arranged outside of recessed portion, since It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the plurality of passage holes at a proper locations, since it has been held that rearranging parts of an invention involves only routine skill in the art.
In Reference to Claims 4 and 5
Morozumi discloses 20the main refrigerant passage hole includes a first main refrigerant passage hole arranged in the lower discharge- chamber recessed portion, and includes a second main refrigerant passage hole arranged so as to overlap partially with the lower discharge-chamber recessed portion, 25in a cross section orthogonal to the rotating shaft. (Fig. 8 of Morozumi shows that a single passage hole can be replaced by two holes, 136Ns)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        9/10/21